Title: Mathew Carey & Son to Thomas Jefferson, 18 January 1819
From: Mathew Carey & Son
To: Jefferson, Thomas


          
             Sir,
            Philada
Jan.  18. 1819
          
          We hope you will have the goodness to excuse the long delay of an answer to your favour on the subject of Baxter’s Edition of Hume’s England.
          The arrangements of our business are incompatible with the undertaking such a work at present. Should any new plan take place, we shall give the subject that serious  consideration, to which the high character you bestow on the work entitles it
          Respectfully,
          
            ✓ your obt hble servts
            M Carey & son.
          
        